Citation Nr: 0840414	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-17 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychological disorder (heat stroke residuals, nervous 
condition, and psychological problems).

2.  Entitlement to service connection for a psychological 
disorder (heat stroke residuals, nervous condition, and 
psychological problems).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to March 1953.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The record reflects that the veteran attended a travel board 
hearing before the undersigned in Columbia, South Carolina in 
September 2008.  The hearing transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2002 rating decision denied the veteran's claim 
for entitlement to service connection for a psychological 
disorder (heat stroke residuals, nervous condition, and 
psychological problems).  The veteran was notified of his 
appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in March 2002 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.

3.  The competent evidence demonstrates that the veteran has 
an anxiety disorder that is related to active military 
service.


CONCLUSIONS OF LAW

1.  The March 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a 
psychological disorder (heat stroke residuals, nervous 
condition, and psychological problems) is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  An anxiety disorder (heat stroke residuals, nervous 
condition, and psychological problems) was incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In regards to the claim for reopening claim for service 
connection for a psychological disorder , as the Board's 
decision herein to reopen and grant service connection is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.  See also Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and Pelegrini v. Principi, 
17 Vet. App. 412 (2004).




Analysis

I.  New and Material 

The Board notes that the veteran's current claim is one of 
entitlement to service connection for a psychological 
disorder.  This claim is based upon the same factual basis as 
his original claim of entitlement to service connection for a 
psychological disorder, which was denied in the September 
1953 rating decision and again in the March 2002 rating 
decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2007), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in a March 2002 RO rating decision, the evidence under 
consideration consisted of the veteran's service medical 
records, a VA examination dated October 1984, VA treatment 
records dated July 1984 through April 1988, and private 
treatment records dated June 1988.

The veteran's initial claim of entitlement to service 
connection for a psychological disorder (heat stroke 
residuals, nervous condition, and psychological problems) was 
denied by RO rating decision dated in September 1953.  This 
rating decision indicates that the basis for the RO's denial 
is the lack of a legally recognized disability.  The veteran 
did not timely appeal this decision; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  The veteran filed a request to reopen this 
previously disallowed claim, and in the March 2002 rating 
decision, the RO denied the veteran's request to reopen his 
claim for a psychological disorder (heat stroke residuals, 
nervous condition, and psychological problems) because the 
veteran failed to provide new and material evidence.  The 
veteran did not timely appeal the RO's decision in March 
2002; therefore, it became final.  Id.

The veteran filed another request to reopen this claim in 
June 2005.  The RO again denied his request by a rating 
decision dated in September 2005 on the basis of a lack of 
material evidence indicating that the current condition was 
incurred in or aggravated by service.  Following the RO's 
denial in September 2005, additional evidence was associated 
with the claims file, including a psychiatric exam by a VA 
psychiatrist that stated that the veteran's current 
psychological disorder might have started as a result of 
childhood stresses, but it was exacerbated by a neurological 
illness he suffered while in infantry training in 1952.   

The Board finds that the VA psychiatric examination is both 
new and material evidence because the examiner's assessment 
provides a different diagnosis than was previously 
established as well as a nexus opinion connecting the current 
diagnosis to the veteran's military service.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As will be further 
explained below, the examiner discredits the in-service 
diagnosis as well as subsequent diagnoses.  In sum, the Board 
is of the opinion that the above described evidence is 
material to the veteran's claim because it suggests that the 
veteran's current psychological disorder was aggravated by 
his military service.  Therefore, presuming the credibility 
of the evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  After 
careful consideration, the Board concludes that this newly 
received evidence relates to an unestablished fact necessary 
to substantiate the veteran's claim; thus, it is material.  
Such evidence clearly relates to the reasons for the previous 
denial in March 2002.  As such, the Board concludes that the 
veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for a psychological 
disorder should be granted.  38 C.F.R. § 3.156(a) (2007).

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.
The veteran contends that he suffered an episode of 
heatstroke while on active duty and has been suffering from 
various psychological problems since that event.  
The veteran's service treatment records show that in June 
1952, the veteran fell out of marching formation after 
becoming hot and weak.  He was sent to the infirmary with a 
fever and a headache.  Physical findings, upon examination, 
were that of someone suffering from dehydration.  The 
examiner stated that the veteran appeared acutely ill.  The 
veteran's symptoms included sweating with rapid pulse.  The 
veteran did not have cramps in his legs, his breathing was 
not labored and he was not emotionally unstable.  The 
examination report states that the veteran felt well within a 
couple of hours.  However, he stayed in the hospital another 
day because he was experiencing headaches and stomach pain.  
The veteran was diagnosed with heat prostration.  Subsequent 
to the heatstroke incident, the veteran repeatedly visited 
sick bay and was eventually admitted to a naval hospital for 
psychiatric evaluation which led to a medical discharge.

The veteran's service treatment records indicate that the 
veteran was discharged from service following a medical board 
examination in March 1953, which found that the veteran was 
unfit for duty based on a neuropsychiatric consultation.  The 
veteran was admitted to the U.S. Naval Hospital while 
stationed at Camp Pendleton, for psychiatric evaluation in 
December 1952.  After an adequate period of observation, the 
veteran was diagnosed with passive dependency reaction.  The 
medical board report stated that the veteran suffered from 
multiple abdominal and chest symptoms that the examiner 
stated were psychosomatic symptoms and that the veteran had a 
hypochondriaical fixation on bodily function.  The report 
further provided a detailed childhood history for the veteran 
and determined that the veteran's traumatic childhood left 
him extremely preoccupied, nostalgic and dependent.  The 
medical board also stated that the condition existed prior to 
service and was not aggravated by service.  

As will be explained below, the Board notes that current 
knowledge regarding residuals of heat stroke adds insight to 
the veteran's subsequent psychological problems that affect 
the medical board's assessment.  Taking this into account, 
the Board finds that the veteran did suffer from a 
psychological disorder while in service.
The veteran has had multiple complaints since service 
regarding his psychological disorder which has been diagnosed 
at various times as a major depressive episode, a personality 
disorder, a mood disorder and an adjustment disorder.  
However, at the most recent VA psychiatric examination dated 
October 2006 the psychiatrist provided an Axis I diagnosis of 
anxiety disorder and commentary indicating that the anxiety 
disorder existed during active service.  The Board finds that 
the veteran is currently diagnosed with a psychological 
disorder.

In the October 2006 VA psychiatric examination the examining 
psychiatrist stated in the examination report that he did not 
believe that the anxiety reported in 1953 was a symptom of a 
personality disorder or merely the result of the veteran's 
childhood development before entering the service.  The 
examiner noted that while the veteran's childhood experiences 
could cause anxiety, he disagreed with the diagnosis that the 
childhood anxiety led to a personality disorder because 
personality disorders are not normally diagnosed before age 
twenty due to lack of full development of character 
structure.  The examiner also noted that there is currently 
greater knowledge regarding the lasting effects of heatstroke 
than was available in the 1950s and that persistent cognitive 
motor and emotional disturbances experienced by the veteran 
immediately subsequent to the heatstroke incident are likely 
residuals of the heatstroke.  The examiner further states 
that the symptoms may not completely resolve for years 
following an incident.  The examiner then discredits 
subsequent diagnoses that suggest an adjustment disorder and 
personality disorder because of the veteran's more than forty 
year work history and more than fifty year marriage.  The 
veteran had no significant relationship problems or legal 
problems and has apparently functioned well since his 
discharge from the military.  As noted above, the examiner 
stated that the veteran's current psychological disorder was 
exacerbated by the neurological illness he suffered while in 
infantry training in 1952.

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran is currently 
diagnosed with an anxiety disorder; suffered from this 
anxiety disorder while in service; and there is a competent 
medical opinion, based on examination of the veteran and 
review of his records, of a nexus, or link, between his 
currently diagnosed anxiety disorder and his active military 
service.  The veteran was presumed sound at service entrance 
and there is not clear and unmistakable evidence that an 
anxiety disorder preexisted service and was not aggravated 
therein.  Under the circumstances, the Board must conclude 
that the veteran's anxiety disorder was incurred in service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is in favor of the veteran's 
claim of service connection for a psychological disorder.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for psychological 
disorder (heat stroke residuals, nervous condition, and 
psychological problems) is reopened, and to this extent the 
claim is granted.

2.  Entitlement to service connection for an anxiety disorder 
is granted.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


